UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1377



ALEKSANDR J. STOYANOV,

                Plaintiff - Appellant,

          v.


GORDON R. ENGLAND, Secretary of the Navy; CHARLES BEHRLE,
Individually and in his Official Capacity as the Head of the
Carderock Division; GARY M. JEBSEN, Individually and in his
Official Capacity as the Head of Code 70; KEVIN WILSON,
Individually and in his Official Capacity as the Head of Code
74; STEPHAN M. FARLEY, Individually and in his Official
Capacity as the Head of Code 741; DAVID CARON, Individually
and in his Official Capacity as Assistant Counsel Code 39;
STEPHAN W. PETRI,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:05-cv-02819-AMD)



Submitted:   July 29, 2008                Decided:   September 3, 2008



Before MICHAEL, TRAXLER, and KING, Circuit Judges.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.



Aleksandr J. Stoyanov, Appellant Pro Se. John Walter Sippel, Jr.,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.



Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Aleksandr J. Stoyanov appeals the district court’s order

dismissing his claims under Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C.

§§ 621 to 634 (2000), the Whisleblower Protection Act, 5 U.S.C.

§§ 1214, 1221 and 2302 (2000), and various state law tort claims,

as well as its order denying his motions for reconsideration, for

judgment, and to compel certification of the content of Defendants’

correspondence.    We dismiss Stoyanov’s appeal in part because he

failed to timely appeal the district court’s order dismissing his

claims, and affirm the district court’s order denying his motions.

            When the United States or its officer or agency is a

party to a civil suit, parties are accorded sixty days from the day

judgment is entered to file a notice of appeal, see Fed. R. App. P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is "mandatory and

jurisdictional."    Browder v. Director, Dep't of Corrections, 434

U.S. 257, 264 (1978) (internal quotation marks and citations

omitted).     Accord Bowles v. Russell, 127 S. Ct. 2360 (2007).

Stoyanov’s notice of appeal, filed more than sixty days after the

district court entered its order granting Defendants’ motion to

dismiss, was untimely filed, regardless of when Stoyanov received

                                - 3 -
notice of entry of the district court’s order.             See Fed. R. Civ. P.

77(d).

               Moreover,    we    find    that       Stoyanov’s   motion    for

reconsideration, which was filed more than one month after the

district court’s order granting Defendants’ motion to dismiss and

asked that the district court extend Stoyanov’s time to file a

motion for reconsideration, did not toll the time for filing a

notice of appeal of the underlying order because it was not a

timely filed Fed. R. Civ. P. 59(e) motion.             See Panhorst v. United

States, 241 F.3d 367, 369-73 (4th Cir. 2001).                     Although the

district court did not explicitly construe Stoyanov’s motion for

reconsideration as a Fed. R. Civ. P. 60(b) motion, we nonetheless

find that Stoyanov’s motion failed to establish he was entitled to

Rule 60(b) relief.*        See Fed. R. Civ. P. 60(b).

               Based on the foregoing, we dismiss Stoyanov’s appeal of

the district court’s order granting Defendants’ motion to dismiss

and affirm the district court’s denial of Stoyanov’s motions for

reconsideration, for judgment, and to compel.                 We dispense with

oral       argument   because    the   facts   and    legal   contentions   are




       *
      Because Stoyanov’s Rule 60(b) motion was not the functional
equivalent of a notice of appeal, see Fed. R. App. P. 3, we decline
to construe the motion as a notice of appeal.

                                       - 4 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                DISMISSED IN PART;
                                                   AFFIRMED IN PART




                              - 5 -